Citation Nr: 1616434	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of lightning strike with right leg swelling and discoloration.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, an informal conference was held before a Decision Review Officer (DRO) at the RO.  Summary notes of the conference are associated with the record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for residuals of a lightning strike, including right leg swelling and discoloration.  His service treatment records (STRs) reflect that in July 1964 he was struck by lightning, and had complaints of numbness in both feet, and purplish discoloration near the medial side of the right foot.  An August 2014 STR notes complaints of aching pain in the right leg.  There was no edema, swelling, or discoloration; no objective abnormalities were noted.  On January 1972 service separation examination the Veteran's feet and lower extremities were normal on clinical evaluation.      

Postservice treatment records show November 2002 complaints of acute onset right calf pain and swelling following a long road trip, and rash-like skin lesions from the right buttock to the foot.  

The Veteran filed a claim of service connection for residuals of a lightning strike in April 2009.  On November 2009 VA examination the examiner opined that the Veteran's right leg discoloration and reflux throughout the right lower extremity deep and superficial venous system are less likely than not caused by military service.  

In July 2011, VA received the Veteran's substantive appeal (VA Form 9).  In October 2011, VA received several journal articles from the Veteran regarding lightning strike injuries.  The Board notes that a few articles discuss associated neurologic damage, including rare cases of delayed neurologic syndromes reported to occur months after the electrical trauma.  Another article notes that some lightning strike patients may experience lifelong symptoms, including paresthesias.  The Board notes that this evidence was not of record, and therefore not considered, by the November 2009 examiner.  As this evidence appears to support the Veteran's claim, and was not considered by the November 2009 examiner opinion, a remand for an addendum opinion that encompasses consideration of the additional evidence is necessary.  

The Board notes that a supplemental statement of the case (SSOC) was not issued by the AOJ upon receipt of the submitted literature cited above.  As further development is required and the case is being remanded, the AOJ will have opportunity to review the additional evidence in the first instance on remand.  

Finally, the most recent VA treatment records in the record are from February 2015, (and are found in the Veterans Benefits Management System (VBMS) portion of the file).  As records of treatment since then may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for residuals of a lightning strike, including specifically his right leg condition.

2.  After the above development is completed, the AOJ should arrange for the Veteran's claims file to be forwarded to a neurologist for an addendum opinion which takes into consideration the medical journal/internet articles about lightning strike injuries received by VA in October 2011.  The neurologist must review the entire record (to include this remand) and provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's right leg discoloration and swelling are related to a lightning strike in service?  If not, please identify (with rationale) the etiology considered more likely.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's diagnosed right lower extremity deep and superficial venous system reflux is related to a lightning strike in service?  If not, please identify the etiology considered more likely.

(c) Does the Veteran have a right lower extremity neurological disorder?  If so, please identify such disorder and opine whether such is at least as likely as not (a 50% or better probability) related to a lightning strike in service?  If not, please identify the etiology considered more likely.

The neurologist must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  The AOJ should then review the record, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




